Citation Nr: 1410563	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the Veteran's 30 percent rating for PTSD.  In a subsequent February 2011 rating decision, the RO increased his disability rating to 50 percent, effective the date of his claim.  However, the Veteran still sought a higher disability rating. 

The Veteran testified before the undersigned Veterans Law Judge in June 2013.  A copy of the transcript of this hearing has been associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case suggests that the Veteran retired from his occupation due, in part, to his psychiatric symptomatology.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected PTSD is more severe than is contemplated by the currently assigned 50 percent rating.  

The Veteran's most recent VA PTSD examination was conducted in October 2009.  Since that time, the Veteran has asserted that his psychiatric symptomatology has worsened.  Specifically, in correspondence dated in August 2010, the Veteran reported more severe psychiatric symptoms as well as additional medications prescribed for the treatment of those symptoms.  Most recently, at his June 2013 Board videoconference hearing, the Veteran indicated that his PTSD symptomatology had increased in severity since the last examination and explicitly requested a new VA PTSD examination to assess the current severity of his symptoms.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, this case must be remanded to provide the Veteran with a new VA PTSD examination.  

In addition, the Veteran receives treatment for his PTSD through VA.  Specifically, he reported regular treatment from Juan Francisco Rodriguez, M.D., at the James H. Quillen VA Medical Center in Mountain Home, Tennessee.  In addition, correspondence from Dr. Francisco Rodriguez dated in February 2013 confirmed that the Veteran had been his patient for the past 6 years and described additional psychiatric symptomatology.  However, the record only contains VA treatment records dated through February 2011.  As such, the Veteran's VA treatment records dating from February 2011 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board observes that adjudication of the Veteran's increased rating claim for PTSD likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA treatment records dating from February 2011 to the present from the James H. Quillen VA Medical Center in Mountain Home, Tennessee, and any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain those records must be documented in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination in accordance with VA rating criteria, and assign a Global Assessment of Functioning (GAF) score.

Based on a review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

A complete rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completion of the above and any other development deemed necessary, review the expanded record and readjudicate the claims on appeal.  If any of the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


